United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 12-1082
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Samuel Acosta,                          *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 12, 2012
                                Filed: June 9, 2012
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Samuel Acosta appeals the district court’s1 denial of his motion under Federal
Rule of Criminal Procedure 41(g) for return of personal property. Upon careful
review of the relevant record, we conclude that the district court did not err by
denying the motion or failing to hold an evidentiary hearing. See Jackson v. United
States, 526 F.3d 394, 396 (8th Cir. 2008). Accordingly, we affirm. See 8th Cir. R.
47B. We also grant appellee’s motion to strike a portion of Acosta’s reply brief. See
FTC v. Neiswonger, 580 F.3d 769, 775 (8th Cir. 2009).
                     _________________________________


      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.